UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 February 22, 2011 Date of report (Date of earliest event reported) GREENLIGHT CAPITAL RE, LTD. (Exact name of registrant as specified in charter) Cayman Islands (State or other jurisdiction of incorporation) 001-33493 (Commission file number) N/A (IRS employer identification no.) 65 Market Street, Suite 1207 Jasmine Court Camana Bay P.O. Box 31110 Grand Cayman Cayman Islands KY1-1205 (Address of principal executive offices) (Zip code) (345) 943-4573 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On February 22, 2011, Greenlight Capital Re, Ltd. issued a press release announcing its financial results for the fourth quarter and year ended December 31, 2010. A copy of the press release is attached hereto as Exhibit 99.1 to this Form 8-K and incorporated herein by reference. In accordance with general instruction B.2 to Form 8-K, the information set forth in this Item 2.02 (including Exhibit 99.1) shall be deemed “furnished” and not “filed” with the Securities and Exchange Commission for the purpose of Section 18 of the Securities Exchange Act of 1934, as amended, (the "Exchange Act"), or otherwise subject to the liabilities of that section, and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits (d) Exhibits 99.1 Press release, dated February 22, 2011, issued by Greenlight Capital Re, Ltd. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: February 22, 2011 GREENLIGHT CAPITAL RE, LTD. By: /s/ Tim Courtis      Tim Courtis Chief Financial Officer 3 EXHIBIT INDEX Exhibit Number Description of Document Press release, dated February 22, 2011, issued by Greenlight Capital Re, Ltd. 4
